Citation Nr: 1147442	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-07 195	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type 2. 

2.  Entitlement to service connection for prostate cancer.  

3. Entitlement to service connection for colon cancer.  

4. Entitlement to service connection for hypertension.  

5. Entitlement to service connection for a skin disease.  

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1962 to April 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in January 2007, of a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The claims were remanded by the Board in September 2009 for additional development.  As the requested development has been completed; no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The claim of service connection for a skin disease is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam during the Vietnam era and exposure to Agent Orange is not shown.

2.  Diabetes mellitus, type 2, was not affirmatively shown to have been present in service, diabetes mellitus, type 2, was not manifested as a chronic disease to a compensable degree within one year from the date of separation from service, and diabetes mellitus, type 2, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is unrelated to an injury, disease, or event in service. 


3.  Prostate cancer was not affirmatively shown to have been present in service, prostate cancer was not manifested as a chronic disease to a compensable degree within one year from the date of separation from service, and prostate cancer, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is unrelated to an injury, disease, or event in service. 

4.  Colon cancer was not affirmatively shown to have been present in service, colon cancer was not manifested as a chronic disease to a compensable degree within one year from the date of separation from service, and colon cancer, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is unrelated to an injury, disease, or event in service. 

5.  Hypertension was not affirmatively shown to have been present during service, hypertension as a chronic disease was not manifested to a compensable degree within one year from the date of separation from service, and hypertension, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is otherwise unrelated to an injury, disease, or event in service. 


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type 2, was not incurred in or aggravated by service, and diabetes mellitus, type 2, may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011)

2.  Prostate cancer was not incurred in or aggravated by service, and prostate cancer may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).





3.  Colon cancer was not incurred in or aggravated by service, and colon cancer may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  Hypertension was not incurred in or aggravated by service, and hypertension as a chronic disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 


The RO provided pre-adjudication VCAA notice by letter, dated in October 2006.  The Veteran was notified of the evidence needed to substantiate the claims of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

The Veteran was notified that service connection may be established for certain chronic diseases based on a presumption of service incurrence.  The notice included the type of evidence needed to substantiate the claim of service connection due to exposure to Agent Orange, namely, medical or scientific evidence showing that his disabilities are associated with dioxin exposure, a chemical in Agent Orange, or a medical opinion of such an association.  

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the general provisions for the effective date of a claim and for the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 





Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records and VA medical records.  As described in this decision, this evidence is adequate for a decision in this matter. 

On the claims of service connection for diabetes mellitus, type 2, prostate cancer, colon cancer, and hypertension, a VA examination or VA medical opinion is not needed to decide the claims because there is no competent or credible evidence that any of the claimed disabilities in associated with an in-service injury, disease, or event.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79   (2006). 

As there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110 (wartime service) and 38 U.S.C.A. § 1131 (peacetime service). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and 1131, namely, 38 U.S.C.A. §§ 1112, 1116, and 1137 as implemented by 38 C.F.R. §§ 3.303, 3.307, and 3.309.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic disease, including diabetes mellitus, any cancer, or hypertension, if the disability is manifest to a compensable degree within one year of discharge from service. 
38U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

A Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116.

The "Vietnam era" begins on January 9, 1962, and ends on May 7, 1975. 
38 C.F.R. § 3.307(a)(6)(iii).  

If a Veteran was exposed to Agent Orange during active military service and has a disease listed in 38 C.F.R. § 3.309(e), such disease shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of § 3.307(d) are also satisfied.  The listed diseases include diabetes mellitus, type 2, and prostate cancer, but not colon cancer or hypertension.  38 C.F.R. § 3.309. 

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2, 725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show that the Veteran was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 




The Board, as fact finder, must assess the credibility and probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir. 2000) (fact-finding in veterans cases is to be done by the Board). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts 

The National Personnel Records Center provided the Veteran's service personnel records, consisting of the DD-214, Qualification Record, Record of Assignments, Service Outside Continental United States, Chronological Record of Military Service, Records of Medals, Decorations, and Citations, which show that the Veteran served in the U.S. Army from April 1962 to April 1965, during the period of the Vietnam era.  He was assigned to Company B, 1st Battalion (Mech), 5th Infantry Regiment, 25th Infantry Division, from February 1964 to April 1965.  The unit was located in Hawaii.  The Veteran's military occupational speciality (MOS) was track vehicle mechanic.  At Schofield Barracks in Hawaii, in October 1964, the Veteran was presented with a Driver Mechanic Badge and in November 1964 he was presented a marksman badge.  

A Morning Report shows that in June 1964 the Veteran was appointed a specialist 5.  A Driver Qualification Record shows that the Veteran was in driver's training in February and in September 1964.  An MOS Evaluation Report shows that in November 1964 the Veteran received a MOS score of 127.  

There is no record or order for temporary duty in Vietnam or any other official citation or record that the Veteran was in Vietnam. 




In October 2009, the National Archives and Records Administration (NARA) provided a condensed history of the 1st Battalion, 5th Infantry (Mech) for 1964.  The history shows that from February to mid-March 1964, except for Company A, the battalion was involved in training in Hawaii.  From mid-March 1964 to late April 1964 Company B trained for an amphibious exercise in Hawaii.  In May, in June 1964, in September 1964, in November 1964, and in December 1964, the battalion participated in various training exercises in Hawaii.  

As for other units referred to by the Veteran, the NARA found no references to the 1st Provisional Machine Gun Platoon and the first reference for the 118th Aviation Company was in 1965.  

The service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of diabetes mellitus, prostate cancer, colon cancer, or hypertension.  

After service, VA records in May 2001 noted elevated blood pressure.  In October 2001, the assessments were diabetes mellitus, type 2 (new), and hypertension.  A PSA test was elevated and a stool test was positive.  In January 2002, a biopsy of the prostate gland showed cancer.  In December 2003, a colonoscopy showed colon cancer. 

In April 2002, in his original application for VA disability compensation for other unrelated disabilities, the Veteran stated that he did not serve in Vietnam and that he was not exposed to Agent Orange. 

In a statement in May 2006, the Veteran stated that prostate and colon cancers were caused by exposure to herbicides at Hunter Liggett Military Reservation [California] in 1962, when as a member of a Combat Experimental Regiment he was sprayed with herbicides. 





In a statement in September 2006, the Veteran stated that diabetes, prostate and colon cancers, and hypertension were caused by exposure to herbicides at Hunter Liggett Military Reservation [California] in 1962, when as a member of a Combat Experimental Regiment he was sprayed with herbicides.  The Veteran stated that while stationed in Hawaii in 1964 he was sent on temporary duty to a small camp near DaNang, Vietnam for two months, where he was assigned to a helicopter unit as a door gunner. 

In statements in November 2007 and in February 2008, the Veteran stated that he served in Vietnam for about 61 days as a door gunner while on temporary duty to an aviation unit.  

The Veteran submitted several internet articles, which show that from 1963 to 1966 teams of volunteers, trained as aerial machine gunners from the 25th Infantry Division, were sent to Vietnam.  An internet article, citing a General Order, dated in May 1964, shows that a machine gun platoon was organized from the 1st Battalion, 5th Infantry, 25th Infantry Division and attached to the 118th Aviation Company at Bien Hoa, Vietnam, for temporary duty for 90 days, and citing a General Order, dated in November 1964, the platoon was re-attached to the 145th Aviation Battalion.     

In February 2009, the Veteran testified that he volunteered as a door gunner for a unit sent to Vietnam in 1964 around May or July and that the unit was attached to the 118th Aviation Company for 90 days.  He testified that he was diagnosed with hypertension in the early 1970s. 







Analysis 

Theories of Service Connection other than Exposure to Agent Orange 

On the basis of the service treatment records alone, neither diabetes mellitus, type 2, prostate cancer, colon cancer, nor hypertension was affirmatively shown to have had onset during service and service connection under 38 U.S.C.A. §§ 1110 and 1131 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

As the service treatment records do not document symptoms of diabetes mellitus, type 2, prostate cancer, colon cancer, or hypertension and there is no evidence contemporaneous with service or after service that symptoms of the claimed disabilities were noted, that is, observed in service, and as the Veteran does not argue continuity of symptomatology, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service).

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d), VA records show that diabetes mellitus, type 2, prostate cancer, and elevated blood pressure were first documented in 2001 and colon cancer was first documented in 2003.  The Veteran did testify the diabetes was initially diagnosed in 1999 or 2000 and that hypertension was initially diagnosed in the early 1970s, but not by VA.  








The Veteran as a lay person is competent to describe symptoms of the claimed diseases and competent lay evidence can serve to support a claim of service connection.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

Although the Veteran is competent to describe symptoms, neither diabetes mellitus, type 2, prostate cancer, colon cancer, nor hypertension is a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of the claimed disabilities is therefore medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage at 498 (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Also, under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  And, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 




As the presence or diagnosis of diabetes mellitus, type 2, prostate cancer, colon cancer, or hypertension cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, none of the claimed disabilities is a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of the claimed disabilities. 

As for the Veteran describing a contemporaneous medical diagnosis and describing symptoms that later support a diagnosis by a medical professional, there is no evidence that a medical professional diagnosed diabetes mellitus, type 2, prostate cancer, or colon cancer before 1999 or hypertension before the 1970s.  And no medical professional has related any of the claimed disabilities to an injury, disease, or event in service.

Excluding the allegation of exposure to Agent Orange, which the Board will address separately, the Veteran has not related any of the claimed disabilities directly to an injury, disease, or event in service.  Such an assertion would constitute the Veteran's opinion and the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience.  

As the Veteran as a lay person is not competent to declare either the presence or diagnosis of any of the claimed disabilities, based on personal observation alone, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer an opinion on the relationship between the claimed disabilities and an injury, disease, or event in service. 






For these reasons, service connection under 38 U.S.C.A. §§ 1110 and 1131 as implemented by 38 C.F.R. § 3.303(d) (service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service) is not established. 

Also, as diabetes mellitus, type 2, prostate cancer, and elevated blood pressure were first documented in 2001 and colon cancer was first documented in 2003, even with a history of diabetes, dating to 1999 or 2000, or a history of hypertension, dating to the early 1970s, in any event, the initially manifestations of diabetes mellitus, type 2, prostate cancer, colon cancer, or hypertension as a chronic disease were well beyond the one-year presumptive period following the period of active duty, ending in April 1965, and service connection for the claimed disabilities as chronic diseases under 38 U.S.C.A. §§ 1112 and 1137 as implemented by 38 C.F.R. §§ 3.307and 3.309 is not established. 

As the Veteran does not argue and the record does not contain competent evidence, lay or medical, that links diabetes mellitus, type 2, prostate cancer, colon cancer, or hypertension to an injury, disease, or event in service, excluding exposure to Agent Orange, and in the absence of medical evidence suggesting such an association, but is too equivocal or lacking in specificity to support a decision on the merits, and in the absence of competent and credible evidence of continuity of symptomatology, there is no possible association with service, and VA is not required to further develop the claims on the theory of direct service connection under 38 C.F.R. § 3.303(d), excluding exposure to Agent Orange, by affording the Veteran a VA examination or by obtaining a VA medical opinion under the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006)









For the purpose of deciding the theories of service connection under 38 U.S.C.A. §§ 1110 and 1131 as implemented by 38 C.F.R. § 3.303(a), (b), and (d), and presumptive service connection for a chronic disease under 38 U.S.C.A. § 1112 and § 1137 as implemented by 38 C.F.R. §§ 3.307and 3.309, the Board need not reach the question of the Veteran's credibility as the Veteran does not allege continuity of symptomatology and as there is no competent evidence to support the claims.  In other words, there is no competent evidence of a material issue of fact, that is, a claimed disability related to an injury, disease, or event in service.  See Rucker at 74 (competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted). 

Excluding exposure to Agent Orange, it is the Veteran's general evidentiary burden to establish all elements of a claim, including the nexus requirement under 38 C.F.R. § 3.303(d). 38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 182, 1287 (2009).  In the absence of any such competent evidence, the preponderance of the evidence is against the claims under the theories of service connection as previously discussed and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Agent Orange 

In statements and in testimony, the Veteran asserts that the claimed disabilities are due to exposure to Agent Orange in 1962 at Hunter Leggit Military Reservation in California and in Vietnam from about May to September 1964. 







While the Board determines that the Veteran's statements and testimony are admissible evidence, the Board, as fact finder, must assess the credibility and probative value or weight of the admissible evidence.  Washington at 369 (2005). 

In determining whether the Veteran's statements and testimony are credible, the Board may consider internal inconsistency and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

As for the Veteran's statements and testimony that he was exposed to Agent Orange,  while on temporary duty to Vietnam, near DaNang, beginning in May or July 1964, and that the unit was attached to the 118th Aviation Company for 90 days, the Board finds that the statements and testimony are not credible for the following reasons: a search of the Veteran's unit morning reports do not document any temporary duty assignment from May 1964 to December 1964; for the months of May, June, and July 1964 (covering a period of 90 days starting in May), a morning report, dated June 17, 1964, listed the Veteran as receiving a appointment to specialist 5; the report also shows that 15 members of the unit were on temporary duty, but there is no entry for the Veteran on temporary duty; for the months of July, August, and September 1964 (covering a period of 90 days starting in July 1964), a Driver Qualification Record shows that the Veteran attended a class on a M-151 vehicle at Battalion Maintenance (the 1st Battalion did not deploy to Vietnam until January 1966); according to an internet article submitted by the Veteran, the 118th Aviation Company was stationed at Bien Hoa, not DaNang.  

To this extent the Veteran's statement that he was exposed to Agent Orange, while on temporary duty to Vietnam, near DaNang, beginning in May or July 1964, is inconsistency with other evidence of record, which shows that Veteran was not on temporary duty and in fact during a period of time the Veteran states that he was in Vietnam there is evidence he was in a class in Hawaii. 



Also in the Veteran's initial application for VA disability compensation in April 2002, the Veteran stated that he did not serve in Vietnam and that he was not exposed to Agent Orange.  But in statements in September 2006, in November 2007 and in February 2008, the Veteran stated that he served in Vietnam.  In February 2009, the Veteran testified that he volunteered as a door gunner for a unit sent to Vietnam.  To this extent the Veteran's statements are internally inconsistent.  And In statements in September 2006, in November 2007, and in February 2008, the Veteran stated that he was on temporary duty for two months.  But in February 2009, the Veteran testified that he was sent to Vietnam for 90 days.  To this extent the Veteran's statements are also internally inconsistent. 

For the above reasons, the Veteran's statements and testimony are not credible on the material issue of fact, service in Vietnam, and the statements and testimony have no probative value and are assigned no weight in determining whether the Veteran was in Vietnam.  As there is no favorable evidence that the Veteran was in Vietnam, the preponderance of the evidence, is against the claims on the theory of presumptive service connection for diabetes mellitus, type 2, and for prostate cancer due to exposure to Agent Orange in Vietnam under 38 U.S.C.A. § 1116 as implemented by 38 C.F.R. §§ 3.307 and 3.309, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).  

As for the Veteran's alleged exposure to Agent Orange as the cause of colon cancer or hypertension neither is subject to presumptive service connection due to exposure to Agent Orange under 38 U.S.C.A. § 1116 as implemented by 38 C.F.R. §§ 3.307 and 3.309. 

As for exposure to Agent Orange in 1962 in California, presumptive exposure to Agent Orange and presumptive service connection under 38 U.S.C.A. § 1116 as implemented by 38 C.F.R. §§ 3.307 and 3.309 do not apply because the alleged exposure was in California, not Vietnam during the Vietnam era or in Korea.  Except for the bare allegation, the Veteran has not presented any evidence of actual exposure to Agent Orange in 1962.  


A bare allegation of actual exposure without a factual foundation to support the allegation is insufficient to establish that the Veteran was actually exposed to Agent Orange in 1962 in California. 

As the Board finds that the Veteran was not actually exposure to Agent Orange in 1962 in California, the Board need not reach the question of exposure actually causing the claimed disabilities. 38 C.F.R. § 3.303(d); Combee at 1042. 

For the above reasons, the Board finds that the preponderance of the evidence of record is against the claimed disabilities under the applicable theories of service connection, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for diabetes mellitus, type 2, is denied. 

Service connection for prostate cancer is denied.  

Service connection for colon cancer is denied.  

Service connection for hypertension is denied.  


REMAND

On the claim of service connection for a skin disease, the Veteran testified that he had a skin rash about two months before he was discharged from service and he has had skin problems on his upper and lower extremities since then.  The Veteran as a lay person is competent to identify a skin rash.  




As the evidence of record is insufficient to decide the claim, a VA medical examination and a medical opinion are needed under the duty to assist.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine:

a).  Whether the Veteran has a current skin disease, and, if so, 

b).  Whether it is more likely than not (greater than 50 percent probability), as likely as not (about 50 percent probability), or less likely than not (less than 50 percent probability) that the current skin disease is related to a disease, which had onset in service. 

The VA examiner is also asked to consider the following significant facts as determined by the Board based on the procurable and assembled date:

The Veteran was born in 1940.  The Veteran's period of active duty was from April 1962 to April 1965.  The service treatment records do not document any complaint or finding of a skin disease.  The Veteran was not exposed to Agent Orange. 

After service, the Veteran was treated by a VA for a skin condition.  The Veteran is competent to describe a skin rash in service, which is within the realm of the Veteran's personal experience.  

If after a review, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are other potential etiologies for the current skin disease, if any, please identify the other potential etiologies based on the evidence of record, when the in-service symptoms as described by the Veteran are not more likely than any other etiology to cause the Veteran's current skin disease and that an opinion is beyond what may be reasonably concluded based on the evidence of record.  

The Veteran's file must be made available to the examiner for review.

2.  After the requested development is completed, adjudicate the claim of service connection for a skin disease.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


